Case 21-11750-mdc           Doc 140-1 Filed 08/25/21 Entered 08/25/21 16:09:01                Desc
                                  Service List Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re:                                                 :      Chapter 11
                                                      :
MIDNIGHT MADNESS DISTILLING, LLC.                     :
                                                      :
                               Debtor                 :       Bankruptcy No.: 21-11750 (MDC)
                                                      :

                                  CERTIFICATE OF SERVICE

                  IT IS HEREBY CERTIFIED that on this 25th day of August, 2021, the United

States Trustee’s Objection to Debtor’s Expedited Motion For Entry of an Order: (I) Approving

the Sale or Sale of Up to Substantially All of the Debtor’s Assets, and the Assumption and

Assignment of Certain Executory Contracts and Unexpired Leases, (II) Approving Certain

Bidding Procedures, Assumption and Assignment Procedures, and the Form and Manner of

Notice Thereof, (III) Scheduling Hearings For Such Relief and (IV) Granting Related Relief, was

served upon those parties as set forth on the attached Clerk’s Service List via CM/ECF, unless

otherwise noted below.

         Those parties sent service by the United States First Class mail, postage prepaid,

are as follows:


Attn. Casey Parzych
Midnight Madness Distilling LLC.
118 North Main Street
Trumbauersville, PA 18970
(Debtor)
(By U.S. Mail)
Case 21-11750-mdc      Doc 140-1 Filed 08/25/21 Entered 08/25/21 16:09:01      Desc
                             Service List Page 2 of 3




Harry J. Giacometti, Esquire
Flaster/Greenberg, P.C.
1835 Market Street, Suite 1050
Philadelphia, PA 19103
(Debtor’s Counsel)
By Email: harry.giacometti@flastergreenberg.com



                                        BY:   /s/ Nancy Miller______________
                                               Nancy Miller, Legal Clerk
Live Database Area                                                                                                                                       Page 1 of 1
    Case 21-11750-mdc                             Doc 140-1 Filed 08/25/21 Entered 08/25/21 16:09:01                                                      Desc
                                                        Service List Page 3 of 3

Mailing Information for Case 21-11750-mdc
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

    • WILLIAM J. BURNETT william.burnett@flastergreenberg.com,
      william.burnett@ecf.inforuptcy.com;jennifer.vagnozzi@flastergreenberg.com;jeanne.valentino@flastergreenberg.com
    • KEVIN P. CALLAHAN kevin.p.callahan@usdoj.gov
    • JULIE A. CALLSEN julie.callsen@tuckerellis.com, brittany.falkner@tuckerellis.com;thomas.fawkes@tuckerellis.com
    • HOWARD GERSHMAN hg229ecf@gmail.com, 229ecf@glpoc.comcastbiz.net
    • HARRY J. GIACOMETTI harry.giacometti@flastergreenberg.com,
      harry.giacometti@ecf.inforuptcy.com;jennifer.vagnozzi@flastergreenberg.com;giacometti.flastergreenberg@gmail.com;jeanne.valentino@flastergreenberg.com
    • MATTHEW A. HAMERMESH mhamermesh@hangley.com, ecffilings@hangley.com;kem@hangley.com;mjl@hangley.com
    • MEGAN N. HARPER megan.harper@phila.gov, karena.blaylock@phila.gov
    • JEFFREY KURTZMAN Kurtzman@kurtzmansteady.com
    • JENNIFER L. MALESKI jmaleski@dilworthlaw.com, mdolan@dilworthlaw.com;cchapman-tomlin@dilworthlaw.com
    • MICHAEL G. MENKOWITZ mmenkowitz@frof.com, brian-oneill-fox-5537@ecf.pacerpro.com;jdistanislao@foxrothschild.com
    • CAROL E. MOMJIAN cmomjian@attorneygeneral.gov
    • JOEL L. PERRELL jperrell@MilesStockbridge.com
    • United States Trustee USTPRegion03.PH.ECF@usdoj.gov

Manual Notice List
The following is the list of parties who are not on the list to receive email notice/service for this case (who therefore require manual noticing/service). You may wish to
use your mouse to select and copy this list into your word processing program in order to create notices or labels for these recipients.

      Ally Bank, c/o AIS Portfolio Services, LP
      4515 N Santa Fe Ave. Dept. APS
      Oklahoma City, OK 73118

      Commonwealth of Pennsylvania
      Department of Labor and Industry
      Collections Support Unit
      651 Boas Street, Room 925
      Harrisburg, PA 17121

      Isuzu Finance of America, Inc.
      c/o Dennis A. Dressler
      Dressler Peters, LLC
      70 W. Hubbard St.
      Ste. 200
      Chicago, IL 60654

      Tokyo Century (USA) Inc.
      c/o Dennis A. Dressler
      Dressler Peters, LLC
      70 W. Hubbard St.
      Ste. 200
      Chicago, IL 60654

      Uline
      12575 Uline Drive
      Pleasant Prairie, WI 53158

      Wm. F. Comly & Son, Inc.
      1825 E. Boston Street
      Philadelphia, PA 19125-1296

      THEODORE J. ZELLER
      Norris McLaughlin
      515 West Hamilton Suite 502
      Allentown, PA 18101

Creditor List
Click the link above to produce a complete list of creditors only.

List of Creditors
Click on the link above to produce a list of all creditors and all parties in the case. User may sort in columns or raw data format.




https://ecf.paeb.uscourts.gov/cgi-bin/MailList.pl?162533648896201-L_1_0-1                                                                                  8/23/2021
